Citation Nr: 1810146	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to October 16, 2017, and a disability rating in excess of 10 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971, to include service in the Republic of Vietnam.  He was awarded a Combat Infantryman Badge, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), and were remanded in September 2017.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2017, the RO partially granted an increased rating for the Veteran's bilateral hearing loss for part of the period on appeal.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  Prior to October 16, 2017, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level VII hearing loss in the right ear and Level I hearing loss in the left ear. 

2.  On and after October 16, 2017, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level III hearing loss in the right ear and Level IV hearing loss in the left ear.
3.  The most probative evidence is against a finding that the Veteran has experienced any symptoms related to coronary artery disease throughout the period on appeal.

4.  The probative, competent evidence is against a finding that the Veteran's service-connected disabilities would preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to October 16, 2017, and for a disability rating in excess of 10 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a disability rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

After review of the evidence of record, the Board finds that an increased disability rating is not warranted at any point during the period on appeal. 

The Veteran has undergone multiple VA examinations during the period on appeal.  The Board notes, however, that upon examination in November 2012, September 2014, and September 2016, examiners noted that they were completely unable to test the Veteran's hearing.  In that regard, the November 2012 examiner opined that the test results were not valid because they were not indicative of an organic hearing loss, but diagnosed sensorineural hearing loss and opined that it would not impact the Veteran's ordinary conditions of daily life, including the ability to work.  The September 2014 examiner commented that the test results were not in agreement with one another and revealed discrepancies, and opined that the Veteran's hearing was normal.  The September 2016 examiner stated that poor test-retest reliability was consistent with a non-organic hearing loss bilaterally, and opined that the Veteran's hearing loss would impact his ability to work because he reported difficulty hearing clearly.  

The Board finds that results on the above examinations are not useful for rating purposes, although the Veteran's subjective comments will be considered.  As noted above, the rating of hearing loss requires a mechanical application of the rating schedule to numeric designations resulting from audiometric testing; as audiometric testing was unsuccessful, no numeric designation can be determined.

The Veteran also underwent VA examination in March 2015, at which time audiometric testing was successful in the right ear only.  Testing showed puretone thresholds of 55, 60, 95, and 100 decibels in the right ear, resulting in an average puretone threshold, when rounded to the nearest whole number, of 78 decibels.  Speech audiometry revealed speech recognition of 94 percent bilaterally.  With respect to the right ear, as puretone thresholds at each of the specified frequencies was 55 or more, it is appropriate to consider both Table VI and Table VIA; Table VI yields a finding of Level II hearing loss and Table VIA yields a finding of Level VII hearing loss.  As no adequate results are available for the left ear within any useful prior timeframe, the Board can only assume a Level I hearing loss.  See 38 C.F.R. § 4.85(f).  Where hearing loss is at a Level VII in the poorer ear and a Level I in the better ear, a noncompensable rating is assigned.  

The Veteran most recently underwent VA examination in October 2017, and the examiner was able to successfully complete audiometric testing.  Additionally, the examiner noted that the Veteran wore hearing aids and stated that he missed most conversations when more than one person was speaking.  The examiner further commented that the Veteran's hearing would be adequate for any job that did not place a premium on verbal communication or detection of soft high-frequency signals, and singled out positions like 911 operator or ambulance dispatcher as inappropriate.  Testing showed puretone thresholds of 25, 35, 80, and 95 decibels in the right ear and 20, 40, 85, and 95 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 59 decibels in the right ear and 60 decibels in the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level IV in the left ear.  As no exceptional pattern of hearing loss is demonstrated, consideration under Table VIA is not warranted.  Where hearing loss is at Level IV in the poorer ear and Level III in the better ear, a 10 percent rating is warranted under Table VII.  

The Board notes that Veteran's VA and private treatment records contain further audiometric testing.  However, these results are not valid for rating purposes, because VA examinations follow a protocol that is mandated by regulation and that was not necessarily followed by the clinicians.  See 38 C.F.R. § 4.85(a).  Specifically, in some testing the results are not reported numerically, but rather are indicated to be moderate to severe.  In other testing, the protocol is not specified and there is no indication that the Maryland CNC controlled speech discrimination test was used.  Additionally, at least one VA examination of record adequately addresses the rating criteria.  While testing which does not specifically following VA protocol would be invalid in any case, the Board finds such standards particularly important in a case such as the present one where valid test results have been difficult to obtain.  

The Board acknowledges that the Veteran wears hearing aids and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including difficulty understanding conversation and trouble hearing in groups or noisy environments.  The Board has also considered lay statements by the Veteran and his wife regarding his difficulty hearing.  The Board notes, however, that the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a) whether they rendered usable results or not.  Moreover, the VA examiners addressed the functional effects of the Veteran's hearing loss on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with a noncompensable disability rating prior to October 16, 2017, and a rating of 10 percent thereafter.  Accordingly, entitlement to ratings in excess of those assigned is not warranted.  

Coronary Artery Disease

The Veteran's service-connected coronary artery disease is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent evaluation is warranted for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran first underwent VA examination in connection with this claim in October 2012, at which time the examiner opined that the Veteran did not have any ischemic heart disease (including coronary artery disease) and, as such, did not require any continuous medication for treatment.  The Veteran presented with no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker or defibrillator, congestive heart failure, or cardiac hypertrophy or dilation.  No diagnostic exercise test was conducted, but the Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  The examiner elaborated that the Veteran appeared to have been erroneously diagnosed with coronary artery disease due to calcium heart scans in the past showing that he was at risk of developing disease, but indicated that these scans were merely a screening rather than a diagnostic test.  The examiner further stated that the Veteran's records were completely negative for any signs or symptoms of heart disease, that past electrocardiograms were negative for ischemic disease, and that the Veteran had never had a cardiac catheterization, which was the only definitive diagnostic test for coronary artery disease.  Given that no diagnosis was found, the examiner opined that heart disease would not affect the Veteran's ability to work.
The Veteran again underwent VA examination in connection with this claim in September 2014, at which time a VA examiner again opined that the Veteran had no heart condition.  The Veteran reported that his heart would go "slow and then it would speed up."  The examiner noted that the Veteran took metoprolol and Lipitor for hypertension and hyperlipidemia, neither of which are service-connected disabilities.  The examiner again noted no history of heart-related conditions, procedures, surgeries, or hospitalizations.  Upon examination, the Veteran's heart rhythm and sounds were normal, and there was clear auscultation of the lungs.  The examiner reviewed a normal electrocardiogram dated February 2014, and the Veteran again denied experiencing symptoms with any level of physical activity.  The examiner again opined that there was no evidence of coronary artery disease or any definitive testing for such, as there had been no symptoms to indicate that such testing was necessary.

The Veteran most recently underwent VA examination in connection with this claim in October 2017, and the examiner again found no evidence of heart disease.  The examiner noted that a nuclear stress test conducted in June 2017 showed normal distribution of activity with no evidence of stress-induced perfusion abnormalities.  The Veteran reported that he was able to do some walking and cut his lawn.

A review of treatment records throughout the period on appeal reveals no evidence of treatment for any heart condition, including coronary artery disease.  While the Veteran complained of shortness of breath and chest tightness, there is no indication it was related to the service-connected condition.

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted for coronary artery disease.  In that regard, the most probative evidence fails to demonstrate that the Veteran currently suffers from this condition and, even if he did, there is no evidence to show that he is symptomatic.  The Veteran has not reported any limitation in his activity level and there is no evidence of cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less, at least one finding of which would be necessary to assign a higher disability rating.  Accordingly, the Board finds that a higher disability rating cannot be granted.

In reaching these conclusions, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the ratings currently assigned and with the findings on VA examinations.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Upon review, the Board finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment at any point during the appeal period.

The Veteran's claim for a TDIU was first raised in June 2016.  During the period on appeal, service connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; headaches, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable prior to October 16, 2017, and as 10 percent disabling thereafter; and recurrent skin lesions, rated as noncompensable.  As the Veteran had a combined disability rating of 80 percent with at least one disability rated as 40 percent disabling throughout the period on appeal, the Board finds that he meets the schedular criteria for TDIU consideration.  See 38 C.F.R. § 4.16(a).

In June 2016, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  On that form, he indicated that he had last worked full-time in June 2013 and that his disability had affected his full-time employment on that date.  He also reported that his service-connected disabilities of hearing loss and PTSD prevented him from employment.  He indicated that he had worked 40 hours per week for the same security company since 1967 and that his highest yearly income was $100,000.  He further reported that he left the job due to disability, and that he had not tried to obtain employment since he became too disabled to work.  Furthermore, he reported that his highest level of education was high school.  Additionally, the Veteran's former employer provided a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and indicated that the Veteran's highest salary had been more than $118,000 and that he had retired from the Organization in July 2013.  

With respect to the Veteran's PTSD with depressive disorder NOS, the evidence demonstrates that, in August 2015, the Veteran's VA therapist, P.M., stated that the Veteran struggled with insomnia and chronic irritability and anger, among other symptoms, which caused serious occupational impairment.  Upon VA examination in September 2016, the Veteran reported that he was retired and had neither sought nor obtained employment since he retired, but that he spent time taking care of household and maintenance chores.  He was able to attend church intermittently, and enjoyed spending time with family.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective working and social relationships and difficulty in adapting to stressful circumstances, but that his cognitive functions were intact.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Treatment records reflect that the Veteran complained of trouble concentrating, but stated that when he was working he was able to complete his work without mistakes.

With respect to hearing loss and tinnitus, while the Veteran has asserted that he is very hard of hearing, VA examiners have continuously opined that his hearing loss and tinnitus either do not affect his ability to work, or affect it only to the extent that he may have difficult with conversation and should not take a job where hearing soft high-frequency sounds is vital, such as a 911 operator.  One examiner opined that the Veteran would have no trouble with a job where hearing protection is commonly used because such use indicates that hearing on the job is not a priority.

With respect to headaches, when the Veteran most recently underwent VA examination in October 2017, he reported experiencing approximately 7 to 8 migraines per month of a typical duration of three hours and which had been significantly improved with medication and injections.  These episodes resulted in associated photophobia, nausea, and blurred vision and were worsened by physical activity.  The examiner opined that the Veteran had characteristic prostrating attacks of headache pain about once every month, and that he did not have very prostrating and prolonged attacks of migraine or non-migraine pain productive of severe economic adaptability.  The examiner opined that there would be no occupational functional limitations between headaches, but that during a migraine headache the Veteran may be unable to perform essentially any type of work, depending on the severity of the headache, until the episode resolved.
The evidence does not reflect that the Veteran's skin lesions result in occupational impairment.

Medical records during the period on appeal reflect findings consistent with those on VA examination.

The Veteran has a high school education and a lengthy work history as a machinist and inspector, having worked for the same company for 46 years until his retirement.  Overall, the record indicates the Veteran's education and experience are such that the impairment caused by his service-connected disabilities would not prevent him from obtaining and maintaining a position commensurate with his abilities and, similar to the job he held for many years, without much interaction with coworkers.  In that regard, the evidence does not demonstrate that the Veteran's disabilities would limit his ability to maintain labor-oriented employment.  During his May 2017 hearing, the Veteran testified that he only began to have trouble with his job when he was promoted to inspector and while serving as a union representative, both of which required more interaction with people.  With respect to PTSD, while the Veteran was noted to have difficulty maintaining effective work relationships and adapting to stressful circumstances, he was not noted to have symptoms resulting in more than occupational impairment with an occasional decrease in work efficiency.  While the Veteran may be unable to complete work-related tasks during severe migraine attacks, the October 2017 examiner opined that he would have no more than an average of one prostrating attack per month.  Furthermore, the Veteran's hearing loss would not provide an impediment to employment except in a position where frequent conversation and the detection of soft high-frequency sounds is at a premium.  Notably, no medical professional has opined that the Veteran could not secure or follow gainful employment due to any or all of his service-connected disabilities.  While the Veteran's disabilities are severe and do affect his employability, this affect is adequately measured by his presently-assigned disability ratings.  

Given the above, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following gainful employment in light of his past education and work experience.  As a result, the claim for a TDIU must be denied.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to October 16, 2017, and to a disability rating in excess of 10 percent thereafter is denied.

Entitlement to a disability rating in excess of 10 percent for coronary artery disease is denied.

Entitlement to a TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


